Citation Nr: 1243039	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-26 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder claimed as major depressive disorder (MDD), to include as secondary to service-connected disability, and if so whether the claim should be granted.

2.  Entitlement to both compensation (to include special monthly compensation, due to loss of a creative organ) and nonservice-connected disability pension payments simultaneously.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to February 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 election of benefits request and a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the claim to reopen the previously denied claim for service connection for a psychiatric disorder.

The record shows that the Veteran was scheduled for a hearing before a Decision Review Officer (DRO).  An informal conference was held in lieu thereof on the hearing date.  The DRO agreed to hold the record open for an additional 30 days for the submission of additional evidence.

The record further shows that the Veteran failed to appear for a scheduled Board hearing in February 2012 and that he has not requested rescheduling of that hearing.  As such, the request for a hearing is deemed to be withdrawn.  38 C.F.R. § 20.702.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of service connection for a psychiatric disability is addressed in the REMAND that follows the ORDER section of this decision.



FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was denied in unappealed Board decision issued in February 2006.

2.  The evidence received since the February 2006 decision is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and is sufficient to raise a reasonable possibility of substantiating the claim.

3.  Concurrent payment of both VA compensation and pension benefits is prohibited by law.

CONCLUSIONS OF LAW

1.  New and material evidence to reopen a claim for service connection for a psychiatric disorder has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

2.  The claim for payment of both VA compensation and nonservice-connected pension benefits lacks legal merit under the law.  38 U.S.C.A. § 5304 (West 2002); 38 C.F.R. § 3.700 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided 'at the time' or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The Veteran filed his claim in November 2009 to reopen the previously denied claim for service connection for depression.  In January 2010, VA provided the Veteran with fully adequate VCAA notice.  This notice included notice of the disability rating and effective date elements of his claim; it further included notice of the reasons his claim had been previously denied and the evidentiary requirements for reopening that claim.

The Board also finds that VA satisfied its duty to assist the Veteran in regards to his claim to reopen.  All relevant medical records have been obtained and associated with the claims files.  Although the Veteran has not been afforded a VA examination and no medical opinion has been obtained in response to the claim to reopen, VA is not obliged to provide an examination or to obtain a medical opinion in response to a claim to reopen if new and material evidence has not been presented.  See 38 C.F.R. § 3.159(c)(4).

Lastly, with respect to the claim for payment of both VA compensation and pension benefits, the Board finds that the provisions of the VCAA are not applicable to this matter because the law is dispositive rather than the facts.  The Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).  Notwithstanding, it is noted that the June 2010 Statement of the Case (SOC) included the laws and regulations pertaining to this matter and the election of benefits.

Accordingly, the Board will address the merits of the claims.

II. Petition to Reopen a Previously-Denied Claim

Generally, a claim that has been denied in an unappealed RO or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

The RO denied the claim for service connection for major depressive disorder in a September 2004 rating decision.  The claim was denied in September 2004 because the claimed disorder was not shown in service; was not related to service; and was not secondary to service-connected disability-chronic prostatitis and urethritis, and erectile dysfunction.

The Veteran perfected an appeal of that claim.  The Board, in February 2006, denied secondary service connection for a psychiatric disorder.

VA received a claim to reopen this previously denied psychiatric claim in November 2009 based on secondary service connection.

The evidence of record at the time of the February 2006 decision included service treatment records, VA examination reports, medical opinions of the Veteran's private physician, and the transcript of a personal hearing conducted in September 2002, along with VA and private medical records.

Service treatment records show no psychiatric complaints or abnormal findings.  Report of service separation examination dated in February 1970 reflects normal psychiatric evaluation and the Veteran denied any history for depression or excessive worry.

The August 2000 VA mental disorders examination report reflects that the VA examiner indicated that the Veteran' developed a depressive disorder in 2000 after he stopped working, and that there was no indication that his major depressive disorder was a direct consequence of or precipitated by service-connected disabilities.

In an August 2000 statement, a private medical provider indicated that the Veteran's severe major depression was secondary his physical condition, especially his chronic prostatitis and sexual impotence, (which in turn he indicated had been treated for 30 years).  In a July 2004 statement, he indicated that the veteran was always depressed, had urine incontinence, wet his pants, and was always secluded at home.  The medical provider noted that the veteran's VA treatment had resulted in only minimal improvement of the prostate disorder.  In a February 2005 statement, the private medical provider again wrote that the Veteran's depression was directly due to and secondary to the prostrate condition, indicating that the prostate problem resulted in constant pant wetting and a urine odor that caused the Veteran to always be shameful and isolated.

An April 2002 private medical record reflects that the Veteran had been diagnosed with major depression due to his physical condition.

The September 2002 hearing transcript reflects that the Veteran indicated that after a lifetime of being self- employed, he stopped working in March 2000 after an accident that was covered by disability insurance for two years.  The Veteran indicated that after his savings was gone, his son supported him.  The transcript reflects that a private medical provider testified that he first saw the Veteran in August 2000 and that the Veteran had developed "clear manifestations of major depression" for which he was prescribed antidepressants.  The private medical provider then linked the Veteran's depression to his service-connected prostate disability.

The November 2002 VA mental disorders examination report contains a diagnosis of recurrent major depressive disorder.

Evidentiary submissions received since the February 2006 Board decision include an April 2011 medical opinion that the Veteran's depression was due to and aggravated by his erectile dysfunction.  Presuming the credibility of the new evidence for purposes of evaluating whether it is sufficient to reopen a claim, the Board finds that the favorable private medical statement dated in April 2011 from the Veteran's physician is new and material evidence.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Here, the physician opined that the Veteran's service-connected erectile dysfunction aggravates his nonservice-connected psychiatric disorder.  In this regard the Board notes that the foregoing evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim.  It is noted that the claim was previously denied because the Board determined that the evidence did not establish that service connected disability caused or aggravated the Veteran's psychiatric disorder.  This prior evidentiary defect is now cured by the recent evidentiary submissions suggesting aggravation.  Accordingly, reopening of the claim for entitlement to service connection for a psychiatric disability is warranted.

The issue of service connection for a psychiatric disability is the subject of the remand decision below.


III.  Entitlement to Payment of Both VA Compensation and Pension Benefits Simultaneously

In June 2009, the Veteran's representative informed VA that the Veteran sought to receive both disability compensation (to include special monthly compensation, due to loss of a creative organ) and nonservice-connected disability pension payments simultaneously.


The law states that not more than one award of pension, compensation, or emergency officers' regular or reserve retirement pay will be made concurrently to any person based on his own service, except as provided with respect to naval pension and a waiver of retirement pay.  38 U.S.C.A. § 5304(a); 38 C.F.R. § 3.700 (2012).  In other words, the law does not allow for the concurrent payment of compensation and pension.

The Board observes that a person entitled to receive pension or compensation under more than one law or section administered by VA may elect to receive whichever benefit, regardless of whether it is the greater or lesser benefit, even though the election reduces the benefits payable to his or her dependents.  Such person may at any time elect or reelect the other benefit.  38 C.F.R. § 3.701(a).  However, in this case the Veteran has indicated that he wants to receive both the disability compensation and the nonservice- connected pension compensation for the relevant period.  He has referred to ongoing erectile dysfunction as the basis for this request.  Although sympathetic, the Board cannot allow such a result as it would be in direct violation of the law.  Inasmuch as the law does not allow for the concurrent payment of compensation and pension, the claim is denied.

In view of the foregoing, the benefit sought on appeal in regard to this claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).

ORDER

The petition to reopen the previously denied claim for service connection for a psychiatric disability is granted.

The claim for the concurrent payment of compensation and pension is denied.


REMAND

In view of the determination above that new and material evidence has been received to reopen the claim for service connection for a psychiatric disability, the Board finds that additional development is required before a decision on the merits may be rendered.

It is noted that service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  However, additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(b).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Here, a private physician opined in April 2011 that the Veteran's psychiatric disorder was aggravated by his service-connected erectile dysfunction.  Thereafter, a VA medical opinion dated in August 2011 was obtained.  The VA examiner opined that depressive disorder was not permanently aggravated by erectile dysfunction because there was no evidence of psychiatric complaints or findings; no psychiatric treatment prior to the military service; no psychiatric complaints or findings in service or within one year after service; the Veteran first sought psychiatric care in 2000, many years after service; and because a temporal relationship is not shown.


While the VA medical opinion stated that there was no aggravation, the Board finds that the rationale given was inadequate because it did not address whether service-connected erectile dysfunction permanently worsened the Veteran's nonservice-connected psychiatric disorder; but rather, the medical opinion appears to address whether a preexisting condition had been aggravated-which is simply not the factual situation herein presented.  The rationale given by the VA physician makes no sense in the context of this case.

As such, the Board finds that the evidence of record is inadequate to decide this claim.  VA's duty to assist includes obtaining a VA examination and/or opinion when it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  Moreover, a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the most recent VA medical opinion is bereft of any analysis and the examiner does not adequately explain why he believes that there is no permanent worsening of the Veteran's psychiatric disorder by his service-connected genitourinary disorders.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain copies of any outstanding records pertinent to the Veteran's claim.

2.  Report of VA psychiatric examination dated in August 2011 should be returned to the examiner for an addendum that provides a complete medical opinion and rationale.  The claims files must be available for review along with any pertinent records associated with the Veteran Virtual VA file that are not included in the paper file.

The physician should provide an opinion on the following:  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's psychiatric disorder is proximately due to or aggravated by service-connected disability (chronic prostatitis and urethritis, and erectile dysfunction).

Aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale for all opinions is required.  The physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that she relied upon in reaching her conclusions.

If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible.

If the examiner is not available, the claims folder should be forwarded to another appropriate VA physician, who should be instructed to provide the required opinions with supporting reasons.  Another examination of the Veteran should only be performed if determined to be necessary by the person providing the opinion.

3.  The RO or the AMC should also undertake any other development it determines to be warranted, and ensure that the appropriate VA medical opinion is provided.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


